       Case 3:21-cv-00535-LC-EMT Document 17 Filed 07/23/21 Page 1 of 2



                                                                          Page 1 of 2

                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

DANIEL BARBARINO,
    Plaintiff,

vs.                                               Case No.: 3:21cv535/LAC/EMT

M.V. JOSEPH,
      Defendant.
______________________/

                                        ORDER

       The chief magistrate judge issued a Report and Recommendation on July 8,

2021 (ECF No. 15).            The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections (ECF No. 16).

       Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

       Accordingly, it is ORDERED:

       1.     The chief magistrate judge’s Report and Recommendation (ECF No.

15) is adopted and incorporated by reference in this order.




Case No.: 3:21cv535/LAC/EMT
       Case 3:21-cv-00535-LC-EMT Document 17 Filed 07/23/21 Page 2 of 2



                                                                            Page 2 of 2

       2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court.

       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 23rd day of July, 2021.



                                 s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:21cv535/LAC/EMT
